Title: To James Madison from Moses Dawson, 3 September 1824
From: Dawson, Moses
To: Madison, James


        
          Most excellent Sir
          Cincinnati 3d Sepr. 1824
        
        Please accept the copy of “A Historical narrative of the civil & Military services of Major General Harrison” herewith transmitted—with which its author most respectfully presents you.
        From the confidence placed in the Subject of this work during that part of your administration in which he held publick employment I have no doubt a vindication of his character will give you pleasure. With great respect and esteem I am Sir your obedt. Servt.
        
          Moses Dawson
        
      